Title: To George Washington from James Clinton, 16 May 1781
From: Clinton, James
To: Washington, George


                        
                            Sir,
                            Albany May 16th 1781
                        
                        This morning I received a number of Letters from Fort Schuyler and Saratoga, the former containing the
                            disagreeable Account of the Loss of the Barracks by Fire—the latter anouncing the appearance of the Enemy on the
                            Frontier. My Letters to Cols. Courtlandt & Cochran, copies of which I enclose, will inform your Excellency of the
                            Measures I have taken on this Occasion, and while I hope they may meet your approbation, I would intreat your further
                            Directions in my present critical Situation. I have written to the Governor and requested him to wait on you, and as he is
                            intimately acquainted with every Circumstance in this Department, he will be able to give you any farther Information you
                            may desire, and thereby enable your Excellency to adopt such Measures as may appear most proper.
                        Amunition is much wanted, I would intreat that a Supply may be sent on without loss of time. Provision is
                            very scarce and our Expectations very slender—I have sent Mr Gamble to the Eastward to procure Beef if
                            possible, and if this Department can furnish Flours, I am determined not to want. I have the honor to be Your Excellency’s
                            most obedient 
                        
                            James Clinton

                        
                     Enclosure
                                                
                            
                                
                                    12 May 1781
                                
                            
                            At a Council of officers in Garrison at Fort schuyler held on Saturday the 12th of May one thousand
                                Seven hundred and Eighty one to inspect and examine the works of said Garrison.
                            Officers Present
                            of the 2nd New York Regiment Leiut. Cole. Cochran Commandr.
                            Capt: Hamtramck
                            ---—Fowler
                            Leiut. Hovenburgh
                            ----—Deniston
                            Ensign Woodruff
                            ----—Dodge
                            
                            of the Artillery 
                            Capt: Moodie
                            Leiut. Brewster
                            
                            Report 1stly that after having personally Examined the Fortification of this Garrison do find more than
                                two thirds of the works broken down Occasioned by the late heavy rains, and assure that the
                                remaining will be in the same condition in a few days.
                            2d that the only remaining strength is the outside Piquets on the Glacis.
                            3d that an attempt to repair the works cannot be made with the small number of men now in Garrison, being
                                Obliged to begin at the foundation and thereby open the remaining part of the works which would prove very dangerous
                                in Case of attack as no less than five or six hundred men under the direction of an Engineer, with a sufficient number
                                of artificers, Waggons, Tools &c. would repair it in the course of the Summer. Sign’d by order of the Council
                            
                                Robert Cochran Lt Colol
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                Fort Schuyler May 13 1781
                                
                            
                            Since I wrote you last, the Spring rains have almost ruined the Works of this Garrison. Anxious to do
                                every thing in my powers, and to justify myself, I called the Officers in Garrison together in Council to advise what
                                was best to be done, the Results of which I enclose you. I have put the Garrison on half Allowance of Beef and added
                                to each ration one Quarter of a pound of flour. The Genl will doubtless conceive that it is much harder for Men to be
                                cut short of their Allowance at this post than almost any Post on the Continent, as there is nothing to be got but
                                what they draw from the public Store. I am &c.
                            
                                Robt Cochran
                            
                        
                        
                     Enclosure
                                                
                            
                                Dear sirFort schuyler May 14th 1781 3 oClock P.M.
                            
                            I am sorry to inform you that this day between the Hours of eleven and Twelve this Garrison took fire and
                                Consumed every Barrack notwithstanding every exertion was made to extinguish the flames—I still remain in possession
                                of the Works and have saved the Magazine with a Small part of the provisions, tho’ as the risque of our lives in my
                                next shall give you every Particular. I am &c. 
                            
                                Robert Cochran
                            
                        
                        
                     Enclosure
                                                
                            Dear Sir

                                Saratoga Tuesday evening 15 May 1781 10 oClock
                            
                            Colo. Louis is just now arrived here with two other Indians he has been hunting on the west side of the
                                North branch of Hudsons River with seven other Indians one whereof was a Caughnawaga who left them on sunday morning
                                on Monday morning having heard some firing he and his party marched to discover who fired—after a few miles march they
                                were fired upon by a party of the Enemy and lost one man an Onida who is either killed or made prisoner—Some of his
                                party are gone to Schonectady—he does not know either the strength of the Enemy or what rout they intend to pursue; he
                                fell in with them on the road Sir John Johnston came last year to Johnstown about 38 Miles from this place, believes
                                they are a large  by their firing and transactions and that they will very speedily attack some place either on this or the
                                Mohawk River, I think assistance should be sent both ways and Scouts dispatched without delay from
                                schonectady—Colo. Van Dyck has already sent a party out towards Palmer Town—no Provisions are yet
                                arrived here. I am &c.
                            
                                Ph: Schuyler
                            
                        
                        
                     Enclosure
                                                
                            
                                Dear Sir
                                Albany May 16. 1781
                            
                            I this moment received the disagreeable intelligence that the Barracks at Fort Schuyler were
                                unfortunately consumed by fire on the 14th Inst. between 11 & 12 oClock in the forenoon and that the works
                                &c. were almost ruined by the late heavy rains—as I am at a loss how to act in this case untill I receive his
                                Excellencys Directions—I think it best that the Mortar & Cannon and Military Stores should be left at Fort
                                Herkermer as it will be easy to have these transported either up or down the River as occasion my require.
                            You will proceed with the provisions to the Garrison and afford them every assistance in your power which
                                time and Circumstances will admit—after which you will return with the Boat leaving the different Corps their
                                respective Stations where they will rest untill farther orders.
                            If the Levies should be ordered by Colo. Willett to take post on the Mohawk River then
                                Van Deburgh’s Company will man the Boats and bring them to schonectady as Another Escort must go up in a short time.
                                You will be very cautious on your  as by a Letter just received from Genl Schuyler I find
                                there is a Body of Enemy out.
                            
                                James Clinton
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                Albany May 16th 1781
                            
                            I have just now recieved your favor of the 13 & 14th Insts. with the disagreeable intelligances
                                contained therein—I cannot find words to express my surprise at the unexpected accident or how a fire should break
                                out in the middle of noon day in a Garrison where the Troops Could not possibly be absent after a most violent and
                                incessant rain of several days and be permited to do so much damage—I am sorry to say that the several circumstances
                                which accompanied this melancholy affair affords plausible ground for suspicion that it was not the Effect of mere
                                accident. I hope when it comes to be examined in a Clear point of view such light may be thrown upon it as will remove
                                the suspicion for which there appears too much reasons.
                            I have written to his Excellency on the subject and requested his farther orders which I expect in a few
                                days in the mean time I would request that you keep possession of the works, and endeavour to shelter the Troops in
                                the best manner possible, that you collect all the Nails Hinges &c. &c. of the ruins and Suffer nothing
                                to be lost that is in your power to save—Colo. Cortlandt has my orders to afford you all the assistance in his power
                                which time and circumstances will admit.
                            
                                James Clinton
                            
                            
                                P.S. It is best that you send all the Women & Children. 
                            
                        
                        
                    